Citation Nr: 1720293	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-55 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Army from January 1962 to March 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Los Angeles, California RO.  In his October 2016 substantive appeal, the Veteran requested a Board videoconference hearing.  He withdrew the request in December 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran currently has bilateral sensorineural hearing loss, which is considered an organic disease of the nervous system.

2. The Veteran has experienced continuity of symptomatology related to bilateral hearing loss since his discharge from service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss, which he contends is due to the exposure to noises from tanks, trucks, and rifle training he experienced in service.  Specifically, in a December 2016 statement, the Veteran reported that he began having hearing difficulties between 1962 and 1964 after being exposed to noise trauma, including the noise of rifle fire.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic disabilities, such as sensorineural hearing loss (an organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service personnel records show the Veteran qualified in rifle training.  The Veteran's October 1961 pre-induction examination did not include audiometry results, but the Veteran scored 15/15 bilaterally on a whispered voice test.  His ears were clinically evaluated as normal.  On an accompanying Report of Medical History, the Veteran checked the appropriate box to indicate he had not had any ear trouble.

The Veteran had a service separation audiological evaluation in January 1965, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  

After converting the results to the ISO-ANSI units, on January 1965 service separation examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
15
10
10

5

The Veteran scored 15/15 bilaterally on a whispered voice test and spoken voice test.  His ears were clinically evaluated as normal.  

On an accompanying January 1965 Report of Medical History, the Veteran checked the appropriate box to indicate he had not had any ear trouble. 

January 2016 private treatment records indicate the Veteran had bilateral hearing loss as defined by VA.  

On March 2016 VA examination, bilateral sensorineural hearing loss was diagnosed.  The examiner indicated he reviewed the claims file and opined the hearing loss was not at least as likely as not caused by or a result of an event in military service.  He explained the Veteran's hearing was within normal limits on October 1961 and January 1965 audiological evaluations.  The examiner did not indicate whether the Veteran reported when he began having hearing difficulties, but noted he reported he began experiencing intermittent tinnitus shortly after service in 1965.  While discussing the etiology of the tinnitus, the examiner noted there was no pure tone threshold configuration in the Veteran's service treatment records that indicated the Veteran had damage to his inner ear from repeated exposure to hazardous noise.  

In an April 2016 rating decision, the RO granted service connection for tinnitus as directly related to the Veteran's service.

The Veteran's service personnel records show he was exposed to the noise of rifle fire and the RO implicitly confirmed that he was exposed to acoustic trauma in service by granting service connection for tinnitus.  It, therefore, may reasonably be inferred for the purposes of this decision that the Veteran was exposed to hazardous noise levels in service.  It is not in dispute that the Veteran has bilateral hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  What remains necessary to establish service connection for the bilateral hearing loss is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.

One method of substantiating a claim of service connection for a disability is by showing that it had its onset in service, and has persisted since.  The symptoms of a bilateral hearing loss are capable of lay observation; that is, the Veteran is competent to say that he was experiencing a decreasing ability to hear when he left service.  The Board finds the Veteran's account of onset in or at the very end of service and continuity since service to be credible.  Notably, VA's M21-1 Adjudication Procedure Manual states whispered/spoken voice tests cannot be considered reliable evidence that hearing loss did or did not occur during active duty service.  M 21-1, III.iv.4.B.4.g.  Whispered/spoken voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  Therefore, the results of the whispered voice test are not a sufficient basis for a negative opinion.  Accordingly, the Board finds no reason to find the Veteran's report of experiencing in-service hearing difficulties not credible.  Furthermore, the March 2016 VA examiner appeared to rely on the results of the Veteran's whispered/spoken voice tests and did not address the Veteran's general assertion that his hearing acuity worsened during service even if it did not reach the level of VA-defined hearing loss prior to separation.  The probative value of that opinion is, therefore, reduced.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted. 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


